NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       AUG 25 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 EDDIE YOUNG,                                     No. 13-17642

                   Plaintiff-Appellant,           D.C. No. 1:13-cv-02014-LJO-GSA

   v.

 D. LUNA; et al.,                                 MEMORANDUM*

                   Defendants-Appellees.

                     Appeal from the United States District Court
                        for the Eastern District of California
                     Lawrence J. O’Neill, Chief Judge, Presiding

                             Submitted August 16, 2016**

Before:       O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

        California state prisoner Eddie Young appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action for failure to pay the filing fee.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district

court’s interpretation and application of 28 U.S.C. § 1915(g). Andrews v.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007). We review for an abuse of

discretion a denial of leave to proceed in forma pauperis. O’Loughlin v. Doe, 920

F.2d 614, 616 (9th Cir. 1990). We affirm.

       The district court did not abuse its discretion in denying Young leave to

proceed in forma pauperis because at least three of Young’s prior § 1983 actions

were dismissed for failure to state a claim, and Young did not plausibly allege that

he was “under imminent danger of serious physical injury” at the time he lodged

the complaint. 28 U.S.C. § 1915(g); see Williams v. Paramo, 775 F.3d 1182, 1190

(9th Cir. 2015) (allegations of “constant, daily threats of irreparable harm, injury

and death” met the imminent danger exception to § 1915(g)); Andrews, 493 F.3d at

1052 (discussing the imminent danger exception to § 1915(g)).

      We do not consider facts or documents not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts

not presented to the district court are not part of the record on appeal.”).

      AFFIRMED.




                                           2                                   13-17642